232 F.3d 585 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Michael Harvey, Defendant-Appellant.
No. 00-2086
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 28, 2000Decided November  14, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 97 C 30031--Richard Mills, Judge.
Before Flaum, Chief Judge, and Bauer and  Harlington Wood, Jr., Circuit Judges.
Bauer, Circuit Judge.


1
After Michael  Harvey violated his supervised release,  the district court resentenced him to the  maximum prison term permitted by the  United States Sentencing Guidelines a  consecutive 24 month sentence. Harvey  appeals this sentence as a "plainly  unreasonable exercise of judicial  discretion." We affirm the sentence.

I.  Background

2
In 1998, Michael Harvey earned five  months in prison and three years of  supervised release for committing mail  fraud and making false statements. After  Harvey's release from prison, he utterly  failed to abide by the conditions of his  supervised release. Harvey admitted the  following nine violations of his  supervised release


3
(1) On March 26, 1999, Harvey was charged  with criminal trespass to his then-  girlfriend's property. He pled guilty to  the offense and received a sentence of  six months supervision and a fine, which  was later converted to 10 days in jail.


4
(2) Harvey shoplifted items from a Sears  store on May 2, 1999. Upon his arrest,  Harvey had a blood alcohol level of .29  and admitted to drinking a quart of  whiskey and smoking crack cocaine. The  court convicted Harvey of retail theft  and sentenced him to six months court  supervision and a fine, which was later  converted to 10 days in jail.


5
(3) On August 7, Harvey committed felony  retail theft when he stole from a Dollar  General. He was sentenced to one year in  prison and one year of supervised  release.


6
(4) Harvey stole thirteen shirts from a  J.C. Penney's store on June 29, 1999. The  court convicted Harvey of retail theft  over $300 and sentenced him to two years  in prison and one year of supervised  release.


7
(5) Harvey failed to submit supervised  release reports for the months of April,  June, July and August 1999.


8
(6) Harvey failed timely to report that he  was arrested and charged with a June 25,  1999 felony.


9
(7) Harvey failed to submit a urine  specimen pursuant to a June 14, 1999  random test ordered by his supervised  release officer.


10
(8) Harvey consumed alcohol on May 10,  1999.


11
(9) Police responding to an August 1, 1999  call about a suspicious person found  Harvey highly intoxicated.


12
Based on these violations, the state  petitioned to revoke Harvey's supervised  release. The district judge accepted  Harvey's admissions and granted the  state's petition. Harvey's attorney  recommended that the judge resentence  Harvey to 4 to 10 months in prison, as  suggested by U.S.S.G. sec. 7B1.4. The  state recommended the maximum sentence  allowed by 18 U.S.C. sec. 3583(e)(3)--24  months imprisonment. The government based  its recommendation on Harvey's appalling  criminal record, which included 54 prior  convictions and 37 prior arrests. The  judge adopted the state's recommendation  and imposed a 24 month sentence  consecutive to the time Harvey was  already serving. The defense did not  object. Harvey now argues that the 24  month consecutive sentence was a plainly  unreasonable exercise of judicial  discretion.

II.  Discussion

13
As a preliminary matter, Harvey argues  that we have jurisdiction to review his  sentence because his counsel objected to  the sentence and because the sentence  constitutes plain error. We note that  Harvey failed to object to the sentence  at the lower court hearing. Harvey  halfheartedly argues that his  recommendation for a sentence between 4  and 10 months constitutes an objection.  We disagree. By neglecting to object,  Harvey failed to preserve the  appropriateness of his sentence for  review. We therefore review this sentence  solely for plain error. See United States  v. McGee, 60 F.3d 1266, 1268 (7th Cir.  1995).


14
Because there are no mandatory  guidelines for supervisory release  revocation we may reverse the district  court only if the sentence is plainly  unreasonable. See id. at 1272. To  determine whether the sentence was  plainly unreasonable, we must assess  whether the district judge complied with  the standards set out in 18 U.S.C. sec.  3583. See United States v. Doss, 79 F.3d  76, 79 (7th Cir. 1996). The district  court's interpretation of the Sentencing  Guidelines is an issue of law; therefore  our review is de novo. United States v.  McClanahan, 136 F.3d 1146, 1149 (7th Cir.  1998).


15
Harvey first argues that the district  court failed to consider most of the  elements enumerated in 18 U.S.C. sec.  3583(e), the provision that governs  revocation of supervised release. 18  U.S.C. sec. 3583(e) directs the  sentencing judge to consider the nature  and circumstances of the offense; the  defendant's history; the need of the  sentence to deter future crime, protect  the public, and provide the criminal with  necessary services like education and  medical treatment; Sentencing Commission  recommendations regarding sentence and  policy, and sentence consistency for like  violations. However, there is no  requirement that the court make findings  as to all the relevant factors. See  United States v. Hale, 107 F.3d 526, 530  (7th Cir. 1997).


16
Harvey argues that the only sec. 3583(e)  factor the court considered was his past  record. The trial record contradicts  Harvey. The sentencing judge addressed  the need to deter Harvey from committing  future crimes and to protect the public


17
That doesn't mean that in my mind's eye  you won't be before some other judge. If  the past is prologue, here it comes. And  if that happens, you'll be in another  jumpsuit in somebody else's court. . .  .You've got to make up your mind sometime  that you're going to have to comply with  the rules of society or else we're going  to keep doing the same thing and that's  warehousing you and sending you back.


18
(Sent. Tr. 4). The court specifically  considered the sentence recommendation  communicated by the Sentencing  Commission


19
The Court accepts Mr. Harvey's admission  of having violated supervised release in  detail as set forth in the petition. And  that means the Court finds that we have  here a Grade B violation. The criminal  history category is I. And the policy  statement provisions call for four to ten  months by way of suggestion. The  statutory provision is a maximum of two  years on each of the counts.


20
(Sent. Tr. 14). Further, the sentencing  judge considered the seriousness of  Harvey's supervised release violations


21
I must tell you, Mr. Harvey, that it's a  rara avis to see a petition to revoke  allege so many very serious violations.  Here we have four violations of the  criminal law . . . . And then we have a  failure to report . . . an arrest, and  then there's the substance abuse  treatment and so forth. And you know that  alcohol is prohibited. . . .And not only  that, you failed to submit drops at the  Triangle. And we know what that is  indicative of. So it's rare that I get  one like this. Usually it's two, maybe  three violations or something. But here  we've had it in ace of spades and trumps.


22
(Sent. Tr. 12). In light of these  findings and the rule that the district  court need not make findings on all the  sec. 3583(e) factors, we find that the  district court complied with the  standards set by 18 U.S.C. sec. 3583, and  that its decision was not plainly  unreasonable.


23
Second, Harvey contends that the  district court improperly considered his  past record, thereby resentencing Harvey  too harshly. Specifically, he complains  that although his offenses were class B  violations, the district court, after  considering Harvey's record, sentenced  him to the statutory maximum. Section 7B  of the Sentencing Guidelines addresses  resentencing for violations of supervised  release. This Circuit recognizes that  U.S.S.G. sec. 7B is a policy statement,  not a mandatory guideline, see  McClanahan, 136 F.3d at 1149, and as such  is not binding on the sentencing judge,  see Hale, 107 F.3d at 528; United States  v. Hill, 48 F.3d 228, 230-32 (7th Cir.  1995). Therefore, the district judge's  decision not to follow them to the letter  was not plainly unreasonable.


24
Last, Harvey contends that the  consecutive nature of his new sentence is  plainly unreasonable. Harvey points out  that at the time he was resentenced, he  was serving sentences for the same state  law violations that were the basis for  the revoking of supervised release.  Section 7B1.3(f) of the Sentencing  Guidelines, however, recommends that  "[a]ny term of imprisonment imposed upon  the revocation of . . . supervised  release shall be ordered to be served  consecutively to any sentence of  imprisonment that the defendant is  serving, whether or not the sentence of  imprisonment being served resulted from  the conduct that is the basis of the  revocation of . . . supervised release."  U.S.S.G. sec. 7B1.3(f). The district  judge clearly followed the Sentencing  Guidelines' policy recommendation when he  sentenced Harvey to a two year  consecutive sentence. Therefore, the  consecutive nature of Harvey's sentence  is not plainly unreasonable.

III.  Conclusion

25
We find that the 24 month sentence  imposed on Harvey did not constitute  plain error. Therefore, we AFFIRM.